DETAILED ACTION

Allowable Subject Matter
Claim 1 allowed. Dependent claim 2-claim 8 are allowable based on their dependency of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt US PG-Pub 2018/0108351 in view of Braithwaite US PG-Pub 2011/0026727.

Regarding claim 9 and 17, Beckhardt teaches receive, at an computer (Fig. 5-508), a plurality of digital audio streams from a plurality of computing devices connected to the computer via a network connection (Fig. 5 & [0073] & [0086]: you can have many computing devices which will gather audio content from streaming music services through the network); cause a user device to display on a user interface of the user device a listing of a plurality of zones at physical locations where a digital audio stream of the user device may be played via a plurality of speakers disposed in respective locations of the plurality of zones (Fig. 4: having user interface with zones at physical locations were the digital audio 
Beckhardt failed to explicitly teach embedded computer.
However, Braithwaite teaches embedded computer ([0058]: having embedded controllers).
Beckhardt and Braithwaite are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using embedded devices is an alternate equivalent processing/controlling device.

Regarding claim 13, Beckhardt teaches wherein the plurality of speakers are situated in different locations throughout a building or property and the plurality of zones correspond to the different locations of the building or property (Fig. 1: speakers in different location).  

Regarding claim 14, Beckhardt teaches wherein the listing of the plurality of zones in the user interface are designated in the listing according to the corresponding locations of the building or property (Fig. 4-420).

Regarding claim 15, Beckhardt teaches wherein the user selection also includes a volume setting indicating a volume level at which the selected digital audio stream is to be played (Fig. 4-410 & [0019]: user change the playback volume).



Claim 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt US PG-Pub 2018/0108351 in combination with Braithwaite US PG-Pub 2011/0026727 in view of Bergeron US Pat 9,067,132.

Regarding claim 10 and 18, the combination teaches wherein the plurality of digital audio streams are received by an audio stream manager (Beckhardt, [0067] & [0073]: audio content can be provided to playback devices by any network devices like Fig. 5-508).
The combination failed to teach a field programmable gate array.  
However, Bergeron teaches a field programmable gate array (col. 8 line 29: FPGA).
The combination and Bergeron are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a field programmable gate array is an alternate equivalent way to process data.

Regarding claim 11 and 19, the combination teaches wherein the plurality of digital audio streams are received by an audio stream manager (Beckhardt, [0067] & [0073]: audio content can be provided to playback devices by any network devices like Fig. 5-508).
The combination failed to teach a microprocessor running a real-time operating system.  
However, Bergeron teaches a microprocessor running a real-time operating system (col. 8 line 34: microprocessor).
The combination and Bergeron are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a microprocessor running a real-time operating system is an alternate equivalent way to process data.

Regarding claim 12 and 20, the combination teaches wherein the plurality of digital audio streams are received by an audio stream manager (Beckhardt, [0067] & [0073]: audio content can be provided to playback devices by any network devices like Fig. 5-508).
The combination failed to teach a Raspberry Pi 3B.  
However, Bergeron teaches a Raspberry Pi 3B (col. 26 line 12: Raspberry Pi 3B).
The combination and Bergeron are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a Raspberry Pi 3B is an alternate equivalent way to process data.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt US PG-Pub 2018/0108351 in combination with Braithwaite US PG-Pub 2011/0026727 in view of Kalis US PG-Pub 2010/0232263.
	
	Regarding claim 16, the combination teaches user selection of digital audio streams (Beckhardt, Fig. 4-440,450).
	The combination failed to teach a series of restrictions which may be set by the user comprising an administrator indicating specified times when digital audio streams may not be played by the plurality of speakers.  
	However, Kalis teaches a series of restrictions which may be set by the user comprising an administrator indicating specified times when digital audio streams may not be played by the plurality of speakers ([0001]: the administrator which is a user can set limits like time of day in which songs can be play).
	The combination and Kalis are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because setting give the user more flexibility to control audio device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654